DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 1/7/2022 is acknowledged.
Claim(s) 11, 17-21 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/7/2022.  (PLEASE NOTE: Applicant effectively withdrew claims 17-21 by stating that only claims 1-16 read on elected species A, in the response dated 1/7/2022.  Claim 11 has further been withdrawn by Examiner as the “outer support layer” is only a feature of non-elected species B or C.)
Claim Objections
Claim(s) 3 is/are objected to under 37 CFR 1.75 as being a substantial duplicate of claim(s) 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Within claim 9, lines 2-4: Applicant claims, “the at least two rows of cells define openings having a length in an axial direction and a length of the portion of the inflow edges unsupported by the frame is equal to or greater then the length of the openings”; it is unclear, and therefore indefinite, what defines the cells: does each row of cells have openings (so the frame has a length defined by more than one axially aligned openings) OR are the openings defined by the total of the rows of cells (so the frame has a length of one opening)?
Claim 10 recites the limitation "the outside of the frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 8, 10 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Salahieh et al. (US 2005/0137687 A1).
With respect to claim 1:
Salahieh et al. discloses an implantable prosthetic valve (apparatus 450), as can be seen in figs. 37B and 38C, for replacing a native valve (aortic valve) of the heart (paragraphs [0125-0126]), the prosthetic valve (apparatus 450) comprising:
an annular frame (anchor 470) having an inflow end (closer to the bottom of the page in fig. 38C), an outflow end (closer to the top of the page in fig. 38C) and a central longitudinal axis extending from the inflow end (closer to the bottom of the page in fig. 38C) to the outflow end (closer to the top of the page in fig. 38C), wherein the frame (anchor 470) is expandable from a radially compressed state (within a sheath) to a radially expanded state in which the prosthetic valve (apparatus 450) engages an annulus of the native valve (AN) (paragraph [0126]); and
a valvular structure (replacement valve 460) including two or more leaflets (as can be seen in fig. 38C), each of the two or more leaflets having a leaflet inflow edge positioned at least partially outside of the frame (anchor 470) and a leaflet outflow edge positioned within the frame (anchor 470) (as can be seen in fig. 38C), wherein at least a portion of each of the leaflet inflow edges is unsupported by the frame (anchor 470) (the inflow edge of the leaflets extends beyond the inflow end of the anchor 370, as seen in fig. 38C).
With respect to claim 8:
Wherein the portions of the leaflet inflow edges unsupported by the frame (anchor 470) each include an apex portion of each leaflet, as can be seen in figs. 38C.
With respect to claim 10:
Further comprising an outer sealing member (biocompatible film B) mounted on the outside (coated on) of the frame (anchor 470) (paragraphs [0132-0134]).
Allowable Subject Matter
Examiner can fin no reference alone nor in combination which disclose:
A prosthetic valve comprising: 
An expandable annular frame;
A valve of two or more leaflets where each leaflet has an inflow edge unsupported by the frame and positioned outside of the frame and an outflow edge within the frame; AND
An inner skirt with a first portion extending along an inner surface of the frame and a second portion extending outside of the frame (as required by claim 2); or 
The inflow edges of the leaflets extend a length of at least a length of the opening defined by the cells making up the frame (as required by claim 9); or 
An inner skirt with a first portion extending along an inner surface of the frame and a second portion extending outside of the frame where the inflow edges of the leaflets are connected (as required by claim 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/REBECCA S PRESTON/               Examiner, Art Unit 3774